Citation Nr: 1315466	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left partial rib resection, status post fracture.

2.  Entitlement to an initial compensable rating for degenerative meniscal change right knee.

3.  Entitlement to service connection for congenital deformity chest.

4.  Entitlement to service connection for mediastinal masses anterior.

5.  Entitlement to service connection for anterior chest pain with respiration.

6.  Entitlement to service connection for scarring and pain status post surgery rib cage, left side.




ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a Central Office hearing at the Board in April 2013.  However, prior to the hearing date, the Veteran advised the Board in April 2013 that he was relocating to Milwaukee, Wisconsin, and that he now desired a hearing before the Board at the RO in Milwaukee.  The record does not reflect that the Veteran has been scheduled for a hearing in response to this current request.  Consequently, the Board finds that it has no alternative but to remand this matter to that the Veteran can be provided with his requested hearing before the Board at the RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for either a Travel Board or Video Conference hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

